Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment received November 12, 2021 is entered.  Claims 1, 4, 7, 11, and 18 were amended.  Claims 5, 19, and 20 were canceled.   Claims 1-4 and 6-18 are pending.
The rejection of claims 1, 3-11, and 13-15 under 35 U.S.C. 102 (a)(1) and 102 (a)(2) as being anticipated by WO 2019/027163 A1 is withdrawn due to the amendment received November 12, 2021.
The rejection of claims 2 and 17 under 35 U.S.C. 103 as being unpatentable over WO 2019/027163 A1 is withdrawn due to the amendment received November 12, 2021.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over WO 2019/027163 A1 in view of Tobise (US 2007/0138953 A1) is withdrawn due to the amendment received November 12, 2021.
The rejection of claims 1, 3-13, and 17 under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2003/0118866) in view of Kawabe et al. (US 2016/0315273 A1) is withdrawn due to the amendment and arguments received November 12, 2021.
The provisional rejection of claims 1-15 and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 14-19, and 24 of co-pending Application No. 16/443,807 is withdrawn as the instant application has an earlier filing date and the instant application is in condition for allowance. 



The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be So et al. (WO 2019/027163 A1), which teaches indoloindole compounds with two diarylamine substituents (see par. [15]).  The reference fails to teach or to render obvious the claimed Formula 1 compound comprising only one substituent according to claimed Formula 2.  
Prior art also fails to teach or to disclose a compound of Formula 1 as claimed in claim 18 as part of a capping layer on an outer surface of an electrode of a light emitting device.
Claims 1-4 and 6-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.